DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 are pending in this instant application. Claim 1 is amended. Claim 8 is newly added. 
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
Regarding Sugimoto reference, Applicant argues, 
However, applicant notes that Sugimoto discloses that after the center continuous AF is performed, the multipoint ranging is executed by limiting the focus evaluation value search range to the nearest end side with reference to the focal position, as shown in Figs. 17 and 18, references S90-S93. Sugimoto has an intention to reduce search time of the multipoint ranging.

Examiner does not agree with the arguments laid forth by the applicant and conclusions drawn therefrom. First and foremost, there are 34 different embodiments discussed within Sugimoto (see ¶0078). The inventive aspects and embodiments discussed therein are different and distinct from one another, although in some cases by a little amount. Applicant, mainly discloses tenth embodiment (¶0098) and mistakenly assumes that all the embodiments therein are limiting the focus evaluation value search. E.g., according to the most generic embodiment, the first embodiment, as depicted in fig. 7, multipoint ranging is carried out, as shown in steps s12 and s13. Also, corresponding section in ¶0231 describes, 
On the other hand, if focusing is attained, the center continuous AF is terminated, and multipoint ranging is carried out (step S12).

Also, in ¶0015, Sugimoto discloses, 

To attain the object, according to a third aspect of the present invention, in the imaging device according to the second aspect, when all local maximum values of the contrast in the ranging areas obtained by the detection are smaller than a threshold or when the local maximum value cannot be detected, the multipoint ranging means expands the search range and executes the ranging again..

[Emphasis added]

Likewise, multipoint ranging to find focus points is expanded in other aspects and embodiments of Sugimoto, as described in ¶0016, ¶0033, ¶0034, ¶0053, ¶0054, ¶0251, ¶0371 … etc. 
Furthermore, in this Office Action, Examiner relies on the Sugimoto reference only for multipoint ranging for AF detection using contrast evaluation value. Igarashi is combined with Sugimoto after a multipoint ranging is attained with multiple AF peaks (e.g. as shown in fig. 7, steps s152-s13) to manipulate selection of the main photographic subject (e.g. as shown in fig. s14 of Sugimoto and/or step s1010/s1040 of Igarashi) to be focused.

Regarding Igarashi, Applicant argues, 

Igarashi et al. is not intended to face the problem, as described above regarding the present invention, that the user cannot focus on the desired subject 51 (first subject) in the case where the autofocus area includes not only the desired subject 51 but also the background 52 or obstacle 53 (second object) and the autofocus operates to focus on the background 52 or the like. Igarashi acquires the main object distance making use of the weight at each region of the image and each focal length as described in paragraph 0068 and Figs. 4A-4B (reproduced herein). Such a method cannot acquire object distances for each subject correctly when the autofocus area includes the desired subject 51 and the background 52 or obstacle 52 in the same region of the image (that is, the subjects are overlapped), thereby not enabling the user to focus on the desired subject 51 in a case where the autofocus area includes a plurality of subjects including a desired subject and a non-desired subject such as background or obstacle, which may be overlapped, as discussed in the claimed invention. 

Should the user in Igarashi et al. press the close distance button 204 or the long distance button 202, the main object distance acquiring module varies the main object distance. Out of a plurality of candidates of the main object distance, which are selected on the basis of the weight of the object for each focal length, selects one candidate closer or further away from the main object at this point in time as a new main object. In this way, the user can select a correct main object. (paragraphs 0071-0073). Notably, however, the user cannot select a non-main object (e.g., where subjects in a given region are overlapped, e.g., first and second subjects within the same autofocus region). 

Therefore, the skilled person cannot achieve the solution of the above problem of miss-focusing case as the claimed invention, based on Igarashi et al.. Thus, Igarashi et al. fails to disclose or suggest the above feature. Namely, Igarashi does not teach or suggest setting, in the detection range with respect to position of the focus lens, a region including a shifted position close toward a closest end or an infinite end with respect to a current position of the focus lens according to a direction specified by the instruction, as a focusing region, and adjusting the position of the focus lens within the set focusing region in the focusing operation. 



are overlapping one another. Thus, Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., desired subjects to be focused might be overlapping) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant continues arguing about overlapping subjects to be focused in the subsequent sections, however, Examiner’s response would be the same, i.e. claims as construed currently, recited limitations are understood met. Limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Reciting limitation of “among a plurality of user-selectable predefined regions” (e.g. R1, R2, R3) are not a functional substitution for overlapping subjects. Furthermore, the limitation is also taught in Igarashi in ¶0077, i.e.,
FIG. 7 is a flowchart to show S1010 in detail. The repeatedly capturing module 142 executes the following processes for each of a plurality of predetermined focal lengths (S1100). Here, the predetermined focal lengths are selected from a focusing range of the optical system 102 and necessary for acquiring the main object distance.

Also, the regions that Igarashi switches back and forth amongst, by pressing buttons 202 and/or 204 (step s1160-s1170, fig. 7), are predefined regions, which are settled beforehand (step s1150). Applicant also does the same functions like Igarashi, i.e. once the regions of interest are settled based on evaluation values (fig. 6A), near and far switching is possible amongst the settled predefined regions (R1-R3 of figs. 6B-6C). Thus, indicated added limitation [i.e. “among a plurality of user-selectable predefined regions”] does not distinguish the recited claims over the cited prior arts of records as explained above.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (US 20130293766 A1) in view of Igarashi et al. (US 20050189419 A1, hereinafter Igarashi).

Regarding claim 1, Sugimoto discloses an imaging apparatus, comprising: 
 	an imager (ccd 54, fig. 3) configured to capture a subject image formed via an optical system (unit 14, fig. 13) including a focus lens (110, fig. 3), to generate image data (¶0167); and 
 	a controller (CPU 90, fig. 13) configured to control a focusing operation for adjusting a position of the focus lens along an optical axis in the optical system according to an evaluation value for focus state (The focus lens drive unit 120 includes a motor and a motor driver and drives the focus lens 110 in steps according to a command from the CPU 90 to move the focus lens 110 back and forth along the optical axis – ¶0162. Also see ¶0194-0199 to see how evaluation value is used to determined focus state. Also see fig. 6), wherein 
 	the controller calculates the evaluation value over a detection range with respect to position of the focus lens to perform the focusing operation (Therefore, the CPU 90 detects the position where the focus evaluation value is the local maximum in the range (focus evaluation value search range) from the nearest end to the infinity end and sets the position as the focal position – ¶0207. Also see ¶0208-0212, fig. 6).



However, Igarashi discloses an image capturing apparatus includes an image capturing module for capturing an image (abstract), where a pair of FAR and CLOSE buttons 202 and 204 can be used to elongate or shorten the focus distance to lock a focus object as the main object to focus (¶0010, ¶0069-0072). A frame 206 and/or 208 can be overlaid surrounding the selected main object to focus is displayed on display 50. The main object distance acquiring module 146 receives the instruction, and, out of a plurality of candidates of the main object distance, selects one candidate further away from or closer to the main object at this point in time as a new main object distance. Furthermore, as disclosed in method steps of figs. 6, and 7, main object selection step S1010 contains multi region focusing image along with degree of focusing and respective focal lengths (steps S1100-1150). Then the main object is acquired at step S1160, and varied thereafter per user selection in step S1170 using the FAR and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of automatic focusing system of Sugimoto with the teaching of Igarashi, so that the main subject to be focused can be altered and selected using the variation operation module 150 (e.g. 202/204) and setting up the focusing distance of the optical system 102 accordingly, to obtain, in response to an instruction to reduce or increase a distance to a subject to be focused in a case where a first subject and a second subject having a different distance from the first subject are within an autofocus area and the focusing operation automatically focuses on the second subject with the first subject being out of focus, the controller sets, among a plurality of user-selectable predefined regions in the detection range with respect to position of the focus lens, a region including a shifted position 

Regarding claim 2, Sugimoto in view of Igarashi discloses the imaging apparatus according to claim 1, further comprising an operation member configured to receive a user operation (Igarashi: The variation operation module 150 varies the main object distance to be output from the main object distance acquiring module 146 on the basis of the operation by the user of the image capturing apparatus 20, ¶0058. The long distance button 202 and the short distance button 204 are an example of the variation operation module 150 – ¶0069), wherein the controller sets the focusing region in response to the instruction by a user operation on the operation member (Igarashi: Specifically, the frame display module 40 displays the frame surrounding the region selected by the region selecting module 148 on the display module 50. The variation operation module 150 varies the main object distance to be output from the main object distance acquiring module 146 on the basis of the operation by the user of the image capturing apparatus 20 – ¶0058. In case the main object distance is varied (S1310: Yes), that is, the user changes the main object distance with one of the candidates for the main object distance in the main object distance acquiring module 146 by using the variation operation module 150, the main object distance acquiring module 146 outputs the changed main object distance to the region selecting module 148. Then, the region selecting module 148 selects again the region which is apart by the changed main object distance (S1170). The automatic focusing module 122 drives the optical system 102 so as to focus at the changed main object distance (S1200) – ¶0084-0085).
Regarding claim 3, Sugimoto in view of Igarashi discloses the imaging apparatus according to claim 1, wherein the controller calculates the evaluation value by at least one of an image plane phase Page 2 of 11Application No.: 16/911,496difference method, a phase difference method, and a DFD (Depth From Defocus) method (Sugimoto: multipoint ranging by contrast-autofocus is understood as depth from defocus, abstract. Also see ¶0196, ¶0207, fig. 6).
 
Regarding claim 4, Sugimoto in view of Igarashi discloses the imaging apparatus according to claim 1, wherein the controller, in response to the instruction to reduce the distance to a subject, sets the region close to the closest end with respect to the current position of the focus lens from the detection range, as the focusing region (Igarashi: FIG. 5B shows an example of the exterior of the digital pictorial book system 10 in case the user operates the long distance button 202. In case the user pushes the long distance button 202, the long distance button 202 instructs the main object distance acquiring module 146 to vary the main object distance farther. Further, in case the user pushes the close distance button 204, the long distance button 204 instructs the main object distance acquiring module 146 to vary the main object distance more closely – ¶0071. Specifically, the frame display module 40 displays the frame surrounding the region selected by the region selecting module 148 on the display module 50. The variation operation module 150 varies the main object distance to be output from the user of the image capturing apparatus 20 – ¶0058. In case the main object distance is varied (S1310: Yes), that is, the user changes the main object distance with one of the candidates for the main object distance in the main object distance acquiring module 146 by using the variation operation module 150, the main object distance acquiring module 146 outputs the changed main object distance to the region selecting module 148. Then, the region selecting module 148 selects again the region which is apart by the changed main object distance (S1170). The automatic focusing module 122 drives the optical system 102 so as to focus at the changed main object distance (S1200) – ¶0084-0085).
 
Regarding claim 5, Sugimoto in view of Igarashi discloses the imaging apparatus according to claim 1, wherein the controller, in response to the instruction to increase the distance to a subject, sets the region close to the infinite end with respect to the current position of the focus lens from the detection range, as the focusing region (Igarashi: FIG. 5B shows an example of the exterior of the digital pictorial book system 10 in case the user operates the long distance button 202. In case the user pushes the long distance button 202, the long distance button 202 instructs the main object distance acquiring module 146 to vary the main object distance farther. Further, in case the user pushes the close distance button 204, the long distance button 204 instructs the main object distance acquiring module 146 to vary the main object distance more closely – ¶0071. Specifically, the frame display module 40 displays the frame surrounding the region selected by the region selecting module 148 on the display user of the image capturing apparatus 20 – ¶0058. In case the main object distance is varied (S1310: Yes), that is, the user changes the main object distance with one of the candidates for the main object distance in the main object distance acquiring module 146 by using the variation operation module 150, the main object distance acquiring module 146 outputs the changed main object distance to the region selecting module 148. Then, the region selecting module 148 selects again the region which is apart by the changed main object distance (S1170). The automatic focusing module 122 drives the optical system 102 so as to focus at the changed main object distance (S1200) – ¶0084-0085).  

Regarding claim 6, Sugimoto in view of Igarashi discloses the imaging apparatus according to claim 1, wherein the controller defines, in the detection range, a first region including the current position of the focus lens, a second region closer to a closest end than the first region, and a third region closer to an infinite end than the first region, and sets one of the second region and the third region as the focusing region based on a direction specified by the instruction (Igarashi: The main object distance acquiring module 146 receives the instruction, and, out of a plurality of candidates of the main object distance, which are selected on the basis of the weight of the object for each focal length, selects one candidate further away from or closer to the main object at this point in time as a new main object distance – ¶0072).  

Regarding claim 7, Sugimoto in view of Igarashi discloses the imaging apparatus according to claim 1, wherein in response to the instruction given during an operation of continuously repeating the focusing operation, the controller sets a focusing region from the detection range and executes the focusing operation within the set focusing region (Igarashi: The main object distance acquiring module 146 receives the instruction, and, out of a plurality of candidates of the main object distance, which are selected on the basis of the weight of the object for each focal length, selects one candidate further away from or closer to the main object at this point in time as a new main object distance – ¶0072. FIG. 5B shows an example of the exterior of the digital pictorial book system 10 in case the user operates the long distance button 202. In case the user pushes the long distance button 202, the long distance button 202 instructs the main object distance acquiring module 146 to vary the main object distance farther. Further, in case the user pushes the close distance button 204, the long distance button 204 instructs the main object distance acquiring module 146 to vary the main object distance more closely – ¶0071. Specifically, the frame display module 40 displays the frame surrounding the region selected by the region selecting module 148 on the display module 50. The variation operation module 150 varies the main object distance to be output from the main object distance acquiring module 146 on the basis of the operation by the user of the image capturing apparatus 20 – ¶0058. In case the main object distance is varied (S1310: Yes), that is, the user changes the main object distance with one of the candidates for the main object distance in the main object distance acquiring module 146 by using the variation operation module 150, the main object distance acquiring module 146 outputs the changed main object distance to the region selecting module 148. Then, the region selecting module 148 selects again the region which is apart by the changed main object distance (S1170). The automatic focusing module 122 drives the optical system 102 so as to focus at the changed main object distance (S1200) – ¶0084-0085).  

Regarding claim 8, Sugimoto in view of Igarashi discloses the imaging apparatus according to claim 1, wherein the direction specified by the instruction to reduce the distance is toward the closest end and the direction specified by the instruction to increase the distance is toward the infinity end (Igarashi: FIG. 5B shows an example of the exterior of the digital pictorial book system 10 in case the user operates the long distance button 202. In case the user pushes the long distance button 202, the long distance button 202 instructs the main object distance acquiring module 146 to vary the main object distance farther. Further, in case the user pushes the close distance button 204, the long distance button 204 instructs the main object distance acquiring module 146 to vary the main object distance more closely – ¶0071).

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Oogami (2018/0172949), OKAMOTO (2017/0264819), Hamada (2013/0250165), Long et al. (2009/0059057), Nakahara (2008/0055457), Tay (9,251,571), who disclose different AF mechanism of interest. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697